Citation Nr: 1028567	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk







INTRODUCTION

The Veteran served on active duty from April 1951 to September 
1953. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans (VA) Affairs Regional Office (RO) in Roanoke, Virginia, 
that denied entitlement to special monthly pension.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran is over the age of 65 years old, served on active 
duty for more than 90 days during a period of war, and is in 
receipt of a disability rating of 60 percent for inactive 
pulmonary tuberculosis, far advanced.


CONCLUSION OF LAW

The Veteran is entitled to special monthly pension.  38 U.S.C.A. 
§§ 1513, 1521(e)(West 2002); 38 C.F.R. § 3.351(d)(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly pension is warranted if a veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521 (d).  The need 
for aid and attendance is defined as helplessness or being so 
nearly helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  A veteran will be 
considered in need of aid and attendance if he is (1) blind or so 
nearly blind as to have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) is a patient in a nursing home because of 
mental or physical incapacity; or (3) establishes a factual need 
for aid and attendance under the criteria set for in 38 C.F.R. § 
3.352(a). 38 C.F.R. § 3.351(c).

If a veteran does not qualify for aid and attendance, special 
monthly pension under 38 U.S.C.A. § 1521(e) is generally 
warranted if, in addition to having a single permanent disability 
rated 100 percent disabling under the VA Schedule for Rating 
Disabilities (not including ratings based upon unemployability 
under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has 
additional disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving different 
anatomical segments or bodily systems, or, (2) is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

Furthermore, a veteran is entitled to special monthly pension 
based on housebound status if he or she is 65 years of age or 
older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., 
has 90 days of wartime service), and possesses a minimum 
disability rating of 60 percent or is considered permanently 
housebound as defined under 38 U.S.C.A. § 1502(c).  38 U.S.C.A. 
§ 1513; Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).  In 
this respect, for housebound benefits, the requirement under 
section 1521(e) that the veteran have a disability rated as 
permanent and total (100 percent) is excluded if he or she is 65 
or older.  Hartness, 20 Vet. App. at 221.

In April 1976, the Veteran was granted a non-service connected 
disability pension based on his rating of 100 percent under 
Diagnostic Code 6710, active chronic pulmonary tuberculosis with 
advancement unspecified.  In a decision dated January 1977, the 
Veteran's non-service connected disability rating was reduced to 
60 percent an under Diagnostic Code 6725, for inactive chronic 
pulmonary tuberculosis, far advanced, with severe extensive 
fibrosis, severe dyspnea on slight exertion with corresponding 
ventilator deficit confirmed by pulmonary function tests with 
marked impairment of health.  The Veteran received pension 
payments until January 1985 when his benefit was terminated 
because his annual earnings exceeded the maximum pension rate.  
He again claimed entitlement to pension benefits in April 2001, 
but by May of 2002, he had returned to work and was again 
ineligible because his annual earnings exceeded the maximum 
pension rate.

The Veteran filed a claim for entitlement to a special monthly 
pension in May 2007.  The RO denied entitlement because the 
Veteran did not have a single permanent disability rated 100 
percent disabling and a separate and distinct disability rated a 
60 percent or greater, nor was he permanently housebound by 
reason of disability or disabilities.  In the rating decision, 
the RO did not consider eligibility under 38 U.S.C.A. § 1513, as 
discussed in Hartness.

In the statement of the case, the RO concluded that the Hartness 
criteria were not applicable to the Veteran's claim because he 
received benefits under 38 U.S.C.A. § 1521(a) when his 
tuberculosis was active.  The RO interpreted 38 U.S.C.A. § 
1513(b) to preclude the application of 38 U.S.C.A. § 1513(a) to a 
Veteran's claim of special monthly pension benefits under 
Hartness when the Veteran had previously been entitled to a non-
service connected pension due to a permanent and total 
disability.  

38 U.S.C.A. § 1513 (b) reads "[i]f a veteran is eligible for 
pension under both this section and section 1521 of this title, 
pension shall be paid to the veteran only under section 1521 of 
this title."  Subsection (b) of section 1513 precludes a Veteran 
from receiving two pension payments, but does not prohibit a 
Veteran from receiving a special monthly pension under 38 
U.S.C.A. § 1521(e) by applying 38 U.S.C.A. § 1513(a) once they 
have attained the age of 65 years old.

The Veteran is older than 65 years of age.  The Veteran's DD-214, 
Report of Separation from the Armed Forces of the United States, 
indicates his date of birth was October 1931.  He served for more 
than 90 days during the period of April 1951 to September 1953.  
Specifically, his DD-214 indicates that he served for a period of 
one year and 11 months in the United States Army, including 11 
months and four days of foreign service, and was awarded a Combat 
Infantryman Badge.  Additionally, the Veteran has a disability 
rating of 60 percent for inactive pulmonary tuberculosis, far 
advanced.  The November 2007 rating decision listed the combined 
rating for the Veteran's non-service connected disabilities as 80 
percent, with a 60 percent rating assigned to the Veteran's 
pulmonary tuberculosis.  

Again, the Veteran is over 65 years of age, meets the service 
criteria under 38 U.S.C.A. § 1521, and possesses a minimum 
disability rating of 60 percent.  Thus, for the reasons detailed 
above, he is eligible for an award of special monthly pension 
here.  See 38 U.S.C.A. § 1513; Hartness v. Nicholson, 20 Vet. 
App. 216, 220 (2006).  

Given the favorable disposition, a discussion as to whether VA 
duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied is not required.


ORDER

Entitlement to special monthly pension is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


